Name: Commission Regulation (EEC) No 2396/87 of 6 August 1987 altering the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 218/42 ¢' Official Journal of the European Communities 7 . 8 . 87 COMMISSION REGULATION (EEC) No 2396/87 of 6 August 1987 altering the export refunds on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), ,as last amended by Regulation (EEC) No 1915/87 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second sentence of Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the exchange rates to be applied in agriculture (*), as last amended by Regulation (EEC) No 1953/87 (6), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed Q, as last amended by Regulation (EEC) No 1869/87 (8), in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the export refunds on oil seeds were fixed by Regulation (EEC) No 2318/87 (9) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2318/87 to the infor ­ mation at present known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . In the case of colza and rape seed, the amounts of the refund referred to in Article 4 ( 1 ) of Regulation (EEC) No 651 /71 (10), fixed in the Annex to Regulation (EEC) No 2318/87, are altered as shown in the Annex hereto. 2. There shall be no refund on sunflower seed. Article 2 This Regulation shall enter into force on 7 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . 0 OJ No L 183, 3 . 7. 1987, p . 7 . 0 OJ No 125, 26 . 6 . 1967, p . 2461 /67 . O OJ No L 264, 23 . 11 . 1972, p. 1 . 0 OJ No L 164, 24. 6 . 1985, p . 11 . ( «) OJ No L 185, 4 . 7 . 1987, p . 68 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 ." (8) OJ No L 176, 1 . 7. 1987, p . 30 . 0 OJ No L 210, 1 . 8 . 1987, p . 30. H OJ No L 75, 30. 3 . 1971 , p. 16. 7. 8 . 87 Official Journal of the European Communities No L 218/43 ANNEX to the Commission Regulation of 6 August 1987 altering the export refunds on colza and rape seed (amounts per 100 kilograms) Current 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 18 23,692 28,452 23,950 23,692 28,452 23,950 23,692 28,452 23,950 24,089 28,849 24,347 24,486 29,246 24,744 24,883 29,643 25,141 1 . Gross refunds (ECU) :  Spain  Portugal  other Member States 2. Final refunds : Seeds harvested and exported from :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta) 58,04 64,53 1 144,80 173,96 207,31 19,336 13,931 36 877 2 428,34 3 551,13 4 733,36 58,04 64,53 1 148,18 173,96 v 207,31 19,336 13,931 36 875 2 406,22 3 551,13 4 728,42 58,06 64,53 1 148,18 173,74 207,31 19,334 . 13,931 36 761 2 380,02 3 526,90 4 696,14 59,09 65,68 1 166,72 176,30 210,79 19,636 14,191 37 511 2 417,61 3 577,59 4 754,12 60,03 66,74 1 185,80 179,26 214,26 19,966 14,452 38 145 2 468,56 3 638,81 4 822,30 61,24 68,06 1 200,78 182,83 216,21 20,228 14,603 38 563 2 458,13 3 652,95 4 849,87  Portugal (Esc)